Exhibit 10.1

 

Deed of Cross Security

 

GRAPHIC [g144401ks01i001.jpg]

 

Tianqi UK Limited

 

RT Lithium Limited

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Particulars

1

 

 

Recitals

1

 

 

 

1

Definitions and interpretation

1

 

 

 

1.1

Definitions

1

1.2

Interpretation

3

1.3

Supremacy of interpretation

3

 

 

2

Limited Recourse

4

 

 

 

2.1

Limit and release

4

2.2

Exceptions (Fraud and negligence)

4

2.3

Unrestricted remedies

4

2.4

Restricted remedies

4

 

 

 

3

Security

5

 

 

 

3.1

Shareholder must perform the Secured Obligations

5

3.2

Grant of Security

5

3.3

Variations and Replacements

5

3.4

Registration

5

 

 

 

4

Nature of Security

5

 

 

 

4.1

Priority

5

4.2

Dealing with Secured Property

6

4.3

Subsequent Securities

6

4.4

Continuing security

6

4.5

Preference

6

4.6

Discharge

6

 

 

 

5

Enforcement

6

 

 

 

5.1

Enforcement by Non-Defaulter

6

5.2

Enforcement Administrator

7

5.3

Powers

7

5.4

Sale of Secured Property

7

5.5

Saving of power to appoint Enforcement Administrator

8

5.6

Withdrawal

8

 

 

 

6

Shares, loans and other interests

8

 

 

 

6.1

Non-Defaulter to retain all rights and dividends

8

6.2

Cessation of Defaulter rights

8

 

 

 

7

Protection of third parties

9

 

 

 

7.1

Dealings with Enforcer or Enforcement Administrator

9

7.2

Validity of receipt of Enforcer or Enforcement Administrator

9

 

 

 

8

Assignment

9

 

 

 

8.1

Assignment only as permitted by SHA

9

8.2

Release and replacement of Security on assignment

9

 

i

--------------------------------------------------------------------------------


 

9

Liability for loss and indemnity

9

 

 

 

9.1

Persons not liable to account

9

9.2

Persons not liable for entry into possession

9

9.3

Indemnity

10

 

 

 

10

Warranties and further assurance

10

 

 

 

10.1

Warranties

10

10.2

Further assurance

10

10.3

Power of Attorney

10

 

 

 

11

Application of PPSA to this deed

10

 

 

 

11.1

Enforcement

10

11.2

Confidentiality

11

11.3

Notices

11

11.4

Waiver of certain notices by Shareholder

11

11.5

Registration

11

 

 

 

12

Goods and services tax

11

 

 

 

13

Moratorium legislation

11

 

 

 

14

Notice not normally required

11

 

 

 

15

Notices

12

 

 

 

15.1

Form of Notice

12

15.2

When Notices are taken to have been given and received

12

 

 

 

16

Ancillary provisions

12

 

 

 

16.1

Entire agreement

12

16.2

Severability

12

16.3

Successors and permitted assigns

12

16.4

Exercise of rights

13

16.5

Waiver

13

16.6

Confidentiality

13

16.7

Remedies cumulative

13

16.8

Amendment

13

16.9

Counterparts

13

16.10

Applicable law

13

16.11

Costs

13

 

 

 

Schedule 1 - Pro Forma Financing Statement

14

 

 

Signing page

15

 

ii

--------------------------------------------------------------------------------


 

Particulars

 

Dated as of

 

 

 

2014

 

 

 

 

 

Shareholder 1

 

Name

 

Tianqi UK Limited

 

 

 

 

 

 

 

Registration No:

 

08960607

 

 

 

 

 

 

 

Address

 

c/o Hackwood Secretaries Limited, One Silk Street, London,

EC2Y 8HQ, United Kingdom

 

 

 

 

 

 

 

Fax

 

+86 28 8518 3501

 

 

 

 

 

 

 

Email

 

vivianwu@tianqilithium.com

 

 

 

 

 

 

 

Authorised Officer

 

Vivian Wu

 

 

 

 

 

Shareholder 2

 

Name

 

RT Lithium Limited

 

 

 

 

 

 

 

Registration No:

 

incorporated in England and Wales, Company No. 8785002

 

 

 

 

 

 

 

Address

 

400 Capability Green, Luton, Bedfordshire, England LU1 3AE

 

 

 

 

 

 

 

Fax

 

Bob Zatta +1 609 514 8721

 

Tom Riordan +1 609 514 8722

 

 

 

 

 

 

 

Email

 

RZatta@rocksp.com/ TRiordan@rocksp.com

 

 

 

 

 

 

 

Authorised Officer

 

Bob Zatta and Tom Riordan

 

 

 

 

 

Recitals

 

A.

The parties to this deed are also parties to the Shareholders Agreement (SHA).

 

 

 

 

 

B.

The parties have agreed to enter into this deed to secure performance of certain
of their obligations to each other under the SHA.

 

The parties agree:

 

in consideration of, among other things, the mutual promises contained in this
deed:

 

1                               Definitions and interpretation

 

1.1                     Definitions

 

Unless set out below or the context otherwise requires, the definition of each
defined expression in this deed (including the Recitals) is the same as is
defined in the SHA, and in addition:

 

Authorised Officer means the person nominated by a party in its Particulars, or
any person replacing the nominated person as its authorised officer by notice
given in accordance with this deed.

 

Authority is any government department, local government council, government or
statutory authority or any other party under a Law which has a right to impose a
requirement or whose consent is required with respect to the SHA.

 

1

--------------------------------------------------------------------------------


 

Company means Windfield Holdings Pty Ltd (ACN 160 456 164), incorporated in
Australia.

 

Completion has the meaning given in the Shareholders Agreement.

 

Default means the failure by a Shareholder to perform, when due, any Secured
Obligations.

 

Defaulter means a Shareholder which has committed a Default.

 

Enforcement Administrator means, in relation to an Enforcer, the Enforcer, any
receiver, receiver and manager, administrator or attorney appointed under this
deed or any agent of the Enforcer which has entered into possession of the whole
or part of the Secured Property.

 

Enforcement Expenses means all costs, charges and expenses of the Enforcer and
the Enforcement Administrator (including its remuneration) incurred in or
incidental to the exercise or performance of any Power under this deed.

 

Enforcer means a party to this deed which has commenced enforcement proceedings
under this deed.

 

Financing Statement means a financing statement registerable under the PPSA
substantially in the form of the Pro Forma Financing Statement set out in
Schedule 1.

 

Law means legislation including regulations, by laws, and other subordinate
legislation, the requirements and guidelines of any Authority, including any
applicable listing rules, with which a party is legally required to comply, and
common law and equity.

 

Non-Defaulter means a Shareholder that is not a Defaulter.

 

Particulars mean the particulars of a party given on page 1 of this deed, as
amended by notice given in accordance with this deed.

 

Personal Property means all of the Secured Property that is personal property
(as defined in the PPSA) and to which the PPSA applies.

 

Power means any power, right, authority, discretion or remedy conferred on any
Shareholder or an Enforcement Administrator by this deed or by Law in relation
to this deed.

 

PPSA means the Personal Property Securities Act 2009 (Cth).

 

Prescribed Order means the order prescribed under this deed for the application
of all moneys received by an Enforcer or an Enforcement Administrator under or
by virtue of this deed, subject to any Law and notwithstanding agreement to the
contrary.

 

Proceeds means, in relation to any Secured Property, all proceeds realised as a
result of a Shareholder or its Enforcement Administrator taking possession of,
or exercising any of its Powers in relation to, the relevant Secured Property.

 

Secured Obligations means, in relation to each Shareholder, its obligations to
transfer shares in the Company and the benefit of any Shareholder Debt of the
Shareholder to the other Shareholder in accordance with clause 20 (Transfer on
Event of Default) of the SHA, clause 21 (Terms and Consequences of Transfers of
Shares) of the SHA and clause 19.4 (Drag-along) of the SHA, including payment of
liquidated or unliquidated damages under or in connection with those
obligations, or as a result of a breach of or default in performance of those
obligations under the SHA. It includes all such obligations that a Shareholder
would have been liable to perform but for its liquidation or some other reason.

 

Secured Property means, in relation to a Shareholder, all its present and future
interest in the following:

 

(a)                       all shares in the capital of, and any other securities
of, the Company held by the Shareholder;

 

(b)                       the benefit of any Shareholder Debt of the
Shareholder; and

 

2

--------------------------------------------------------------------------------


 

(c)                        all proceeds derived or arising from any of the
above.

 

Security means the Security Interests constituted or created by this deed.

 

Security Interest:

 

(a)                       in relation to any Personal Property, has the same
meaning as in the PPSA; and

 

(b)                       in relation to property other than Personal Property,
means any security for the payment of money or performance of obligations
including any security or preferential interest or arrangement of any kind, or
any other right of or arrangement with any creditor to have its claims satisfied
prior to other creditors with, or from the Proceeds of, any asset including,
without limitation, retention of title other than in the ordinary course of
business and any deposit of money by way of security.

 

Shareholder means each of Shareholder 1 and Shareholder 2.

 

Shareholders Agreement or SHA means the shareholders agreement dated 31
March 2014 between Chengdu Tianqi Group Co., Ltd, Sichuan Tianqi Lithium
Industries, Inc., Tianqi Group HK Co., Limited, Shareholder 1, Shareholder 2 and
the Company.

 

Shareholder Debt has the meaning given in the Shareholders Agreement.

 

1.2                     Interpretation

 

In this deed, unless the context otherwise requires:

 

(a)                       the singular includes the plural and vice-versa;

 

(b)                       headings do not affect the interpretation of this
deed;

 

(c)                        a reference to a party means a party to this deed as
listed on page 1 of this deed and includes that party’s executors,
administrators, substitutes, successors and permitted assigns;

 

(d)                       references to a part, clause, schedule, exhibit and
annexure refers to a part, clause, schedule, exhibit or annexure of, in or to
this deed;

 

(e)                        a reference to this deed includes all schedules,
exhibits and annexures to this deed;

 

(f)                         a reference to an agreement, deed, instrument or
other document includes the same as amended, novated, supplemented, varied or
replaced from time to time;

 

(g)                        a reference to a court is to an Australian court;

 

(h)                       a reference to any legislation or legislative
provision includes any statutory modification or re-enactment of, or legislative
provision substituted for, and any subordinated legislation issued under, that
legislation or legislative provision;

 

(i)                           a reference to a day, month or year is relevantly
to a calendar day, calendar month or calendar year;

 

(j)                          a reference to an amount for which a person is
contingently liable includes an amount which that person may become actually or
contingently liable to pay if a contingency occurs, whether or not that
liability will actually arise; and

 

(k)                       no rule of construction is to apply to the
disadvantage of a party on the basis that that party drafted the whole or any
part of this deed.

 

1.3                     Supremacy of interpretation

 

If there is any conflict between a provision of this deed and a provision of the
SHA, this deed shall prevail.

 

3

--------------------------------------------------------------------------------


 

2                               Limited Recourse

 

2.1                     Limit and release

 

(a)                       Subject to clause 2.2 but despite any other provision
of this deed, the liability of a Shareholder under or in connection with this
deed is limited to the total amount available to the other Shareholder as a
result of a realisation of the Secured Property in accordance with this deed
(after payment of Enforcement Expenses).

 

(b)                       Each Shareholder waives all claims (including in
respect of deceptive and misleading conduct) it may have against the other
Shareholder under or in connection with this deed in respect of which that other
Shareholder is not liable under paragraph (a).

 

2.2                                Exceptions (Fraud and negligence)

 

(a)                       Nothing in clause 2.1 limits the liability of the
Shareholder in respect of any loss, cost or expense suffered or incurred by the
other Shareholder arising from that Shareholder’s fraud or gross negligence
under or in connection with this deed.

 

(b)                       Failure by a Shareholder to pay all or any part of any
amount due under or in connection with this deed does not of itself constitute
fraud or gross negligence on its part.

 

2.3                     Unrestricted remedies

 

(a)                       Subject to sub-paragraph (b), nothing in clause 2.1
limits the other Shareholder in:

 

(i)                          exercising its rights or powers under this deed in
relation to the Secured Property;

 

(ii)                       obtaining an injunction or other order to restrain
any breach of this deed by any party; or

 

(iii)                    obtaining declaratory relief.

 

(b)                       In exercising any right, power or remedy under this
deed, neither the other Shareholder nor any Enforcement Administrator shall
incur, or have the authority to incur, any liability on behalf of or for the
account of the Shareholder except a liability which is itself subject to the
limitation in clause 2.1.

 

2.4                     Restricted remedies

 

Except as provided in clause 2.3, the other Shareholder shall not, in relation
to any liability for which the Shareholder is not liable under clause 2.1:

 

(a)                       obtain a judgment for the payment of money or damages
by the Shareholder;

 

(b)                       issue any demand under s459E(1) of the Corporations
Act 2001 (Cth) (or any analogous provision under any other law) against the
Shareholder;

 

(c)                        apply for the winding up of the Shareholder;

 

(d)                       levy or enforce any distress or other execution to, on
or against any asset of the Shareholder;

 

(e)                        apply for the appointment by a court of a receiver to
any of the assets of the Shareholder; and

 

(f)                         exercise or seek to exercise any set-off or
counterclaim against the Shareholder,

 

or take proceedings for any of the above and the other Shareholder waives its
rights in respect of those applications and proceedings.

 

4

--------------------------------------------------------------------------------


 

3                               Security

 

3.1                     Shareholder must perform the Secured Obligations

 

Each Shareholder agrees to perform the Secured Obligations in accordance with
the terms of the SHA and any other agreement in writing to do so.

 

3.2                     Grant of Security

 

For the purpose of securing its obligations to perform the Secured Obligations ,
each Shareholder charges all its present and future Secured Property by:

 

(a)                       granting a Security Interest in the Personal Property;
and

 

(b)                       charging by way of fixed charge Secured Property that
is not Personal Property, in favour of the other Shareholder.

 

3.3                     Variations and Replacements

 

(a)                       Each Shareholder acknowledges that the SHA may be
varied or replaced from time to time in accordance with its terms.

 

(b)                       Each Shareholder confirms that the Secured Obligations
include those obligations under the Shareholder Agreement as varied or replaced
and that this applies regardless of:

 

(i)                          how the Shareholder Agreement or this deed is
varied or replaced; or

 

(ii)                       the reasons for the variation or replacement; or

 

(iii)                    whether the Secured Obligations are decreased or
increased or whether the Shareholder Agreement is otherwise more or less onerous
as a result of the variation or replacement.

 

3.4                     Registration

 

Each Shareholder must:

 

(a)                       co-operate with each other Shareholder to
register Financing Statements under the PPSA in respect of each Security
Interest granted under this deed. Unless otherwise agreed by all Shareholders:

 

(i)                          the details to be included in each Financing
Statement must be substantially as set out in Schedule 1; and

 

(ii)                       no Shareholder is required to assist another
Shareholder to perfect its Security Interest under the PPSA by any means other
than registration of such Financing Statements; and

 

(b)                       co-operate with each other Shareholder to cause this
deed to be registered with Companies House in the United Kingdom.

 

4                               Nature of Security

 

4.1                     Priority

 

(a)                       The Security takes priority over all other mortgages,
pledges, liens, charges or other forms of Security Interest.

 

(b)                       The Security Interests in favour of each Shareholder
rank equally irrespective of the date the Security Interests were registered or
the date on which respective Secured Obligations became due.

 

(c)                        Where an item of the Secured Property is held or
owned by a Shareholder at the date of this deed, the Security has immediate
effect over it.

 

5

--------------------------------------------------------------------------------


 

(d)                       Where an item of Secured Property is acquired by a
Shareholder after the date of this deed, the Security has effect over it from
the time it is acquired by the Shareholder.

 

4.2                     Dealing with Secured Property

 

(a)                       Each Shareholder warrants to and covenants with each
other Shareholder that:

 

(i)                          as at the date of this deed there subsists no
Security affecting any of the Secured Property; and

 

(ii)                       it will not create or allow to exist any Security
Interest, over the whole or part of its Secured Property ranking in priority to,
equally with or after this security, except as permitted by the SHA.

 

(b)                       Except as permitted under the SHA and this deed:

 

(i)                          a Shareholder must not assign, or agree or attempt
to assign, or take any step towards assigning, or otherwise dealing with any
Secured Property; and

 

(ii)                       a Defaulting Shareholder must not assign, agree or
attempt to assign, or take any step towards assigning, or otherwise dealing with
any Secured Property.

 

4.3                     Subsequent Securities

 

Each Shareholder covenants with each other Shareholder that any other Security
Interest granted, entered into or incurred by it over the whole or any part of
the Secured Property, will acknowledge and provide for the priority of and be
subject to this Security.

 

4.4                     Continuing security

 

This Security is a continuing security notwithstanding any settlement of
account, intervening payment or any other matter or thing whatsoever and remains
in full force until a final discharge has been executed by all Shareholders.

 

4.5                     Preference

 

If a claim that any payment, transaction, conveyance or transfer during the
currency of the Security affecting or relating in any way to the Secured
Obligations is void or voidable under any Law relating to bankruptcy or winding
up or the protection of creditors is upheld, conceded or comprised (Preference):

 

(a)                       the Non-Defaulters will forthwith become entitled
against the Defaulter to all rights in respect of the Secured Obligations and
the Secured Property as they would have had if the Preference had not been made;
and

 

(b)                       the Defaulter must forthwith take all such steps and
sign all such documents as required by each Non-Defaulter as being necessary or
convenient to restore to the Non-Defaulter any Security Interest held by it
immediately prior to such Preference.

 

4.6                     Discharge

 

At the written request of either Shareholder, the other Shareholder must
discharge the Security if the relevant Shareholder has fully observed and
performed its respective Secured Obligations and the SHA has been terminated
under clause 27(a)(ii) or 27(a)(iii) (Duration and Termination) of the SHA.

 

5                               Enforcement

 

5.1                     Enforcement by Non-Defaulter

 

Without limiting the remedies available to any Shareholder under the SHA or
otherwise, on the occurrence of a Default in respect of a Shareholder, the other
Non-Defaulter may exercise any or all Powers provided in this deed to enforce
the Security granted by the Defaulter and use

 

6

--------------------------------------------------------------------------------


 

and apply any moneys realised from the exercise of any such power or remedy as
provided in this deed.

 

5.2                     Enforcement Administrator

 

(a)                       The Enforcer may at any time after its entitlement to
enforce arises:

 

(i)                          appoint any person or two or more persons jointly
and/or severally to be an Enforcement Administrator of all or any of the Secured
Property of the Defaulter;

 

(ii)                       remove any Enforcement Administrator and in the case
of the removal, retirement or death of any Enforcement Administrator may appoint
another in his place; and

 

(iii)                    fix the remuneration of any Enforcement Administrator.

 

(b)                       An Enforcement Administrator appointed under this
clause is deemed to be the agent of the Defaulter which is solely responsible
for his or her acts and defaults and for his or her remuneration.

 

(c)                        Except as otherwise provided in this deed, the
Non-Defaulter is not under any liability to the Enforcement Administrator for
Enforcement Expenses or otherwise.

 

5.3                     Powers

 

(a)                       Subject always to the SHA (other than the provisions
regulating transfer or assignment) and to any restriction in the terms of their
appointment, and in addition to any powers granted by Law, every Enforcer or
Enforcement Administrator has power without the need for any consent on the part
of a Defaulter to do anything in respect of the relevant Secured Property which
that Defaulter could do, including (without limitation, unless the terms of
appointment restrict an Enforcement Administrator’s powers):

 

(i)                          perform the Secured Obligations that the Defaulter
has failed to perform;

 

(ii)                       improve the Secured Property;

 

(iii)                    sell, transfer or otherwise dispose of the Secured
Property or any interest in it;

 

(iv)                   lease or licence the Secured Property or any interest in
it, or deal with any existing lease or licence (including allowing a surrender
or variation);

 

(v)                      take or give up possession of the Secured Property as
often as it chooses;

 

(vi)                   sever, remove and sell fixtures attached to the Secured
Property; or

 

(vii)                do anything else the Law allows as owner or an Enforcement
Administrator of the Secured Property to do.

 

Each of the above paragraphs must be construed independently. No one paragraph
limits the generality of any other paragraph.

 

(b)                       All provisions of any Law are deemed to be negatived
or varied in so far as they are inconsistent with the terms and provisions
expressed in this deed.

 

(c)                        Any dealing under any such power may be on such terms
and conditions as the Enforcer or Enforcement Administrator thinks fit.

 

5.4                     Sale of Secured Property

 

(a)                       The Enforcer or Enforcement Administrator may sell or
concur in selling any of the Secured Property in accordance with the following
provisions of this clause and subject to the SHA.

 

7

--------------------------------------------------------------------------------


 

(b)                       The Enforcer or Enforcement Administrator may sell or
concur in selling any of the Secured Property such sale to be made:

 

(i)                          by public auction or private treaty or by tender
for cash or on credit;

 

(ii)                       in one lot or in parcels;

 

(iii)                    either with or without special conditions or
stipulations as to title or time or mode of payment of purchase money or
otherwise;

 

(iv)                   with power to allow the whole or any part of the purchase
money to be deferred (whether with or without security);

 

(v)                      whether or not in conjunction with the sale of any
property by any person; and

 

(vi)                   upon such other terms and conditions as the Enforcer or
Enforcement Administrator may consider expedient.

 

(c)                        The Enforcer or Enforcement Administrator must give
to each Non-Defaulter not less than 30 days’ written notice of the Enforcer’s or
Enforcement Administrator’s intention to sell or offer for sale the Secured
Property of the Defaulter.

 

5.5                     Saving of power to appoint Enforcement Administrator

 

The power to appoint an Enforcement Administrator under this clause may be
exercised notwithstanding that at the time when such an appointment is made an
order has been made or a resolution passed for the winding up of, or the
appointment of an administrator to, the Defaulter, in which case the Enforcer or
Enforcement Administrator may not be able to act as the agent of the Defaulter.

 

5.6                     Withdrawal

 

The Enforcer or Enforcement Administrator may at any time give up possession of
the Defaulter’s Secured Property and may at any time withdraw from any
receivership or administration under this deed.

 

6                              Shares, loans and other interests

 

6.1                    Non-Defaulter to retain all rights and dividends

 

Until a Non-Defaulter becomes entitled to enforce its rights under this deed:

 

(a)                       a Shareholder is entitled to exercise all rights and
retain all dividends, interest and other returns in respect of shares, loans and
other interests forming part of the Secured Property;

 

(b)                       the Shareholder may exercise any voting power in
respect of such shares, loans and other interests as it sees fit; and

 

(c)                        an Enforcer or Enforcement Administrator may not
exercise any voting power in respect of such shares, loans and other interests
without the Shareholder’s consent.

 

6.2                     Cessation of Defaulter rights

 

Upon an Enforcer becoming entitled to enforce its rights under this deed, all
rights of the Defaulter under this clause cease and:

 

(a)                       the Defaulter must procure that all dividends,
interest and other returns in respect of shares, loans and other interests
forming part of the Secured Property are paid directly to the Enforcer or
Enforcement Administrator; and

 

(b)                       the Enforcer or Enforcement Administrator becomes
entitled to exercise all rights attaching to such shares, loans and other
interests.

 

8

--------------------------------------------------------------------------------


 

7                               Protection of third parties

 

7.1                     Dealings with Enforcer or Enforcement Administrator

 

Any person dealing with an Enforcer or Enforcement Administrator:

 

(a)                       need not enquire whether any event has occurred to
authorise the Enforcer or Enforcement Administrator to act;

 

(b)                       is not affected by express notice that any such
dealing is unnecessary or improper, and

 

(c)                        may accept the receipt of the Enforcer or the
Enforcement Administrator for any money as a discharge from any obligation of
being concerned to see to the application or being liable or accountable for any
loss or misapplication of that money

 

7.2                     Validity of receipt of Enforcer or Enforcement
Administrator

 

The receipt of the Enforcer or Enforcement Administrator is deemed to be
authorised and valid for the purpose of protecting any party to a dealing with
an Enforcer or Enforcement Administrator, notwithstanding any irregularity or
impropriety in any such dealing.

 

8                               Assignment

 

8.1                     Assignment only as permitted by SHA

 

A party must not assign or otherwise dispose of its rights and obligations under
this deed otherwise than to a person to which it is permitted to assign its
Shareholder interest under the SHA. Subject to that requirement, this deed is
binding upon and inures to the benefit of the parties to this deed and their
respective successors and permitted assigns.

 

8.2                     Release and replacement of Security on assignment

 

If a Shareholder which is not in breach of this deed or in default under the
SHA:

 

(a)                       completes an assignment or other disposition of all or
part of its Secured Property (the Assigned Secured Property) in accordance with
the SHA;

 

(b)                       provides to the other Shareholder an instrument
evidencing the grant of a Security Interest by the incoming assignee of the
Assigned Secured Property in the form contemplated by the SHA; and

 

(c)                        undertakes at the cost of the incoming assignee to
register, file or record such Security Interest,

 

then the other Shareholder must release and discharge the Security in respect of
the Assigned Secured Property.

 

9                               Liability for loss and indemnity

 

9.1                     Persons not liable to account

 

Neither a Non-Defaulter nor an Enforcement Administrator is answerable or
accountable for any loss of any kind whatever which may happen in or about the
exercise or attempted exercise of any of the Powers except where the
Non-Defaulter or an Enforcement Administrator has not conducted itself in good
faith or has committed fraud or gross negligence or wilful misconduct.

 

9.2                     Persons not liable for entry into possession

 

Neither an Enforcer nor an Enforcement Administrator is by reason of entering
into possession of any part of the Secured Property liable:

 

(a)                       to account as mortgagee in possession or for anything
except actual receipts; or

 

9

--------------------------------------------------------------------------------


 

(b)                       for any loss upon realisation or for any default or
omission for which a mortgagee in possession might be liable.

 

9.3                     Indemnity

 

(a)                       A Defaulter must, on demand, indemnify and keep
indemnified all Enforcers and Enforcement Administrators from and against all
Enforcement Expenses incurred in any way in enforcing the Security or in the
exercise or attempted exercise of any Power in relation to that Defaulter or its
Secured Property.

 

(b)                       An Enforcer or Enforcement Administrator may obtain
and pay out of any Proceeds in its, his or her hands all sums necessary to
effect such indemnity.

 

(c)                        Each indemnity in this deed is a continuing
obligation, separate and independent from the other obligations of the parties
and survives termination of this deed. It is not necessary for a party to incur
expense or make payment before enforcing a right of indemnity under this deed.

 

10                        Warranties and further assurance

 

10.1              Warranties

 

Each Shareholder warrants to each other Shareholder that it has, by its
constitution, adequate corporate powers and authority to enter into this deed
and to fulfil its obligations hereunder and that all necessary resolutions have
been passed, and all necessary other corporate action has been taken in order to
render this deed valid and binding on it.

 

10.2              Further assurance

 

Each Shareholder must from time to time do or cause to be done anything
reasonably requested by any other Shareholder:

 

(a)                       to ensure this deed and each Security Interest created
under it is fully effective, enforceable and perfected with the stated priority;

 

(b)                       for more satisfactorily mortgaging, assuring or
securing the relevant Secured Property to the other Shareholders; or

 

(c)                        for aiding in the execution or exercise of any Power,

 

including, without limitation, the obtaining of any consent, authorisation,
approval or exemption from any government or governmental agency or authority,
the execution of any other document or agreement or the delivery of documents or
evidence of title not inconsistent with this deed.

 

10.3              Power of Attorney

 

Each Shareholder for valuable consideration and by way of security irrevocably
appoints each other Shareholder (other than a Defaulter) and each of their
respective directors and secretaries severally its attorney to do all things
which that Shareholder is obliged to do (but does not do) under or in relation
to this deed and in relation to the performance of the Secured Obligations.

 

11                       Application of PPSA to this deed

 

11.1              Enforcement

 

The Shareholders agree that each of the provisions of the PPSA which section 115
of the PPSA permits parties to contract out of, other than sections 117 and 118
(relationship with land laws) and 134(1) and 135 (retention of collateral), do
not apply to the enforcement of this Security or any Security Interest under
this deed.

 

10

--------------------------------------------------------------------------------


 

11.2              Confidentiality

 

To the extent permitted by section 275 of the PPSA, the parties agree to keep
all information of the kind mentioned in section 275(1) of the PPSA confidential
and to not disclose that information to any other person, except where
disclosure is otherwise permitted or authorised under the SHA.

 

11.3              Notices

 

Notwithstanding anything in this deed, notices or documents required or
permitted to be given under this deed for the purposes of the PPSA must be given
in accordance with the PPSA.

 

11.4              Waiver of certain notices by Shareholder

 

Each Shareholder waives the right to receive any notice under the PPSA
(including notice of a verification statement) unless the notice is required by
the PPSA and cannot be excluded. However, upon request by a Shareholder, each
Shareholder agrees to provide to that first Shareholder copies of any
verification statements concerning registrations made by the second Shareholder
against that first Shareholder in the last 5 years preceding the request (or
such lesser period as is specified).

 

11.5              Registration

 

Each Shareholder consents to each other Shareholder effecting a registration of
a Financing Statement on the Personal Property Securities Register established
under the PPSA.

 

12                        Goods and services tax

 

If all or any part of any payment by a Shareholder under this deed is the
consideration for a taxable supply for GST purposes then, subject to the payee
first providing a tax invoice to that Shareholder, when making the payment the
Shareholder must pay to the payee an additional amount equal to that payment
multiplied by the appropriate rate of GST.

 

13                        Moratorium legislation

 

The provisions of any Law existing now or in the future which operate directly
or indirectly:

 

(a)                       to lessen, modify or vary in favour of a party its
obligations under this deed; or

 

(b)                       to delay, postpone, fetter or otherwise prevent or
prejudicially affect the exercise by a party to this deed of any of the Powers
conferred on it

 

are negatived and excluded from this deed, to the fullest extent that each party
may lawfully do so.

 

14                        Notice not normally required

 

(a)                       No Enforcer or Enforcement Administrator need give the
Defaulter any notice or demand or allow time to elapse before exercising a right
under this deed or conferred by Law (including a right to sell) unless the
notice, demand or lapse of time is required by Law and cannot be excluded.

 

(b)                       If the Law requires that a period of notice must be
given or a lapse of time must occur or be permitted before a right under this
deed or conferred by law may be exercised, then:

 

(i)                          when a period of notice or lapse of time is
mandatory, that period of notice must be given or that lapse of time must occur
or be permitted by the Enforcer; and

 

(ii)                       when the law provides that a period of notice or
lapse of time may be stipulated or fixed by this deed, one day is stipulated and
fixed as that period of notice or lapse of time including, if applicable, as the
period of notice or lapse of time during which:

 

11

--------------------------------------------------------------------------------


 

A.                          a Default must continue before a notice is given or
requirement otherwise made for performance of the Secured Obligations or the
observance of other obligations under this deed; and

 

B.                          a notice or request for performance of the Secured
Obligations or the observance of other obligations under this deed must remain
not complied with before the Enforcer may exercise rights.

 

15                        Notices

 

15.1              Form of Notice

 

Unless expressly stated otherwise in this deed, all notices, certificates,
consents, approvals, waivers and other communications in connection with this
deed (Notices) must be in writing, signed by the sender (if an individual) or an
Authorised Officer of the sender and marked for the attention of the person
identified in the Particulars or, if the recipient has notified otherwise, then
marked for attention in the last way notified.

 

15.2              When Notices are taken to have been given and received

 

(a)                       A Notice is regarded as given and received:

 

(i)                          if delivered by hand, when left at the address
given in the Particulars;

 

(ii)                       if sent by pre-paid post, on the 3rd day following
the date of postage;

 

(iii)                    if given by fax, on production of a transmission report
by the machine from which the fax was sent which indicates that the fax was sent
in its entirety to the recipient’s fax number, unless the recipient informs the
sender that the Notice is illegible or incomplete within 4 hours of it being
transmitted; and

 

(iv)                   if sent by email, at the time shown in the delivery
confirmation report generated by the sender’s email system.

 

(b)                       A Notice delivered or received other than on a day on
which trading banks are open for business in Chengdu, Frankfurt, New York and
Perth (Business Day) or after 5.00pm (recipient’s time and city) is regarded as
received at 9.00am on the following Business Day. A Notice delivered or received
before 9.00am (recipient’s time and city) is regarded as received at 9.00am.

 

16                        Ancillary provisions

 

16.1              Entire agreement

 

This deed contains everything the parties have agreed in relation to this deed.
No party can rely on an earlier written document or anything said or done by
another party, or by a director, officer, agent or employee of that party,
before this deed was executed, save as permitted by law.

 

16.2              Severability

 

If any of the provisions of this deed are held to be invalid or unenforceable,
the severance provisions of the SHA apply to such invalidity or
unenforceability.

 

16.3              Successors and permitted assigns

 

The provisions of this deed enure for the benefit of and are binding upon each
Shareholder and their respective successors and permitted assigns.

 

12

--------------------------------------------------------------------------------


 

16.4              Exercise of rights

 

Subject to any contrary express provision of this deed:

 

(a)                       an Enforcer or Enforcement Administrator may exercise
a Power at its discretion, and separately or concurrently with another Power;

 

(b)                       a single or partial exercise of a Power by the person
does not prevent a further exercise of that or an exercise of any other Power;
and

 

(c)                        failure by the person to exercise or delay in
exercising a Power does not prevent its exercise or operate as a waiver.

 

16.5              Waiver

 

A waiver of any right, power or remedy under this agreement must be in writing
signed by the party granting it. A waiver is only effective in relation to the
particular obligation or breach in respect of which it is given. It is not to be
taken as an implied waiver of any other obligation or breach or as an implied
waiver of that obligation or breach in relation to any other occasion.

 

16.6              Confidentiality

 

The provisions of the SHA relating to confidentiality apply to information
provided under this deed by one party to another as if set out in this deed.

 

16.7              Remedies cumulative

 

The rights and remedies provided in this deed are cumulative and not exclusive
of any rights or remedies provided by Law.

 

16.8              Amendment

 

No modification, variation or amendment of this deed is of any force unless it
is in writing and has been signed by each of the parties.

 

16.9              Counterparts

 

This deed may be executed in any number of counterparts and by different parties
in separate counterparts. Each counterpart when so executed is deemed an
original but all of which together constitute one and the same instrument.

 

16.10       Applicable law

 

(a)                       This deed is governed by and must be construed in
accordance with the laws of Western Australia.

 

(b)                       Without limiting sub-clause (a), to the extent
permitted by law the Security is governed by the laws of Western Australia.

 

(c)                        The parties submit irrevocably to the non-exclusive
jurisdiction of the Courts of Western Australia and all Courts competent to hear
appeals from those Courts.

 

16.11       Costs

 

Each party must pay its own costs of reviewing and executing this deed and any
other document provided for or contemplated by this deed.

 

13

--------------------------------------------------------------------------------


 

Schedule 1 - Pro Forma Financing Statement

 

Details for Financing Statement (Clause 3.4(a)):

 

Registration details

 

Collateral type:

commercial

Registration transitional:

no

secured party group number:

[insert relevant number]

earlier registration number:

N/A

 

Collateral Class

 

General property (all present and after acquired property):

With exceptions

 

Additional details

 

purchase money security interest applies:

N/A

 

Collateral description

 

Collateral is Grantor’s interest in shares, securities, loans and related
assets, and all other property described in any security agreement with Secured
Party. It excludes all other property and property expressly released. May be
subject to control. Grantor breaches a security agreement if, without Secured
Party’s consent or agreement, it disposes of collateral, including disposal in
the ordinary course of business in certain cases.

 

Proceeds

 

Yes: ‘all present and after acquired property.’

 

Duration of registration

 

No stated end time

 

Grantor

 

[insert relevant details]

 

14

--------------------------------------------------------------------------------


 

Executed as a deed

 

Signing page

 

 

SIGNED, SEALED and DELIVERED by

)

 

Tianqi UK Limited

)

 

 

 

 

 

 

 

 

[g144401ks07i001.jpg]

 

/s/Wu Wei                        

Signature of Director

 

 

Wu Wei                            

Name of Director

 

 

 

 

 

in the presence of:

 

 

 

 

 

/s/Song Yu                        

Signature of witness

 

 

 

 

Song Yu                        

Name of witness

 

 

 

 

No. 10 East Gaopeng    

Address of witness

 

 

 

Road Hi-Tech Zone, Chengdu, China

 

 

 

 

 

 

 

SIGNED, SEALED and DELIVERED by

)

 

RT Lithium Limited

)

 

 

 

 

 

 

 

 

 

 

[g144401ks07i001.jpg]

 

/s/Dr. Steffen Haber                  

Signature of Director

 

 

Dr. Steffen Haber                      

Name of Director

 

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

 

 

/s/Dr. Marcus Brune

Signature of witness

 

 

 

 

Dr. Marcus Brune

Name of witness

 

 

 

 

Altkonigstrasse 40 

Address of witness

 

 

 

6 M 06 Friedberg

 

 

 

--------------------------------------------------------------------------------